NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT TRINGHAM,                                No. 18-55468

                Petitioner-Appellant,           D.C. No. 2:17-cv-08145-SJO

 v.
                                                MEMORANDUM*
FELICIA PONCE, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Federal prisoner Robert Tringham appeals pro se from the district court’s

order denying his 28 U.S.C. § 2241 habeas corpus petition. We review de novo,

see United States v. Lemoine, 546 F.3d 1042, 1046 (9th Cir. 2008), and we affirm.

      The record reflects and the parties agree that, beginning in June 2017 and in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
accordance with Ward v. Chavez, 678 F.3d 1042 (9th Cir. 2012), the Bureau of

Prisons (“BOP”) exempted Tringham’s restitution obligation from collection. As

the district court correctly found, Tringham’s challenge to the BOP’s collection of

his restitution obligation through the Inmate Financial Responsibility Program

(“IFRP”) is, therefore, moot. See Burnett v. Lampert, 432 F.3d 996, 1000-01 (9th

Cir. 2005) (habeas petition moot when the injury alleged cannot be redressed by a

favorable judicial decision). Furthermore, contrary to his contention, Tringham

has no preexisting right to benefits conditioned on his participation in the IFRP.

See Lemoine, 546 F.3d at 1046. Finally, Tringham’s request for reimbursement of

the funds previously deducted from his prison wages is not cognizable in a habeas

proceeding. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973).

      Tringham’s remaining claims are outside the scope of this appeal.

      AFFIRMED.




                                          2                                   18-55468